 Case 1:19-cr-20435-TLL-PTM ECF No. 1 filed 06/26/19       PageID.8   Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,
                                              Case: 1:19-cr-20435
        Plaintiff,                            Judge: Ludington, Thomas L.
                                              MJ: Morris, Patricia T.
v.                                            Filed: 06-26-2019 At 11:04 AM
                                              SEALED MATTER (krc)
Brian Michael Wemigwans,

      Defendant.
__________________________________________________________________

                          INDICTMENT
__________________________________________________________________

THE GRAND JURY CHARGES:

                                 COUNT ONE
                          Murder in the Second Degree
                          (18 U.S.C. § 1111(a) & 1153

        On or about December 19, 2018, on the Isabella Reservation within Indian

country in the Northern Division of the Eastern District of Michigan, defendant,

Brian Michael Wemigwans, an Indian, did unlawfully kill J.W., with malice

aforethought, in violation of Title 18, United States Code, Sections 1111(a) &

1153.
 Case 1:19-cr-20435-TLL-PTM ECF No. 1 filed 06/26/19       PageID.9    Page 2 of 5




                               COUNT TWO
 Operating a Motor Vehicle while Intoxicated with a BAC Over a 0.17 within
  Seven Years of a Prior Operating While Intoxicated Conviction Causing a
                   Serious Impairment of a Body Function
                (18 U.S.C. § 13, 1152, & MCL 257.625(5)(b))

      On or about December 19, 2018, on the Isabella Reservation within Indian

country in the Northern Division of the Eastern District of Michigan, defendant,

Brian Michael Wemigwans, an Indian, did knowingly and unlawfully operate a

vehicle upon a highway, Broadway Road, while having an alcohol content of 0.17

grams or more per 100 milliliters of blood, and after having been previously

convicted of Operating While Intoxicated within seven years and by the operation

of that vehicle caused a serious impairment of a body function to T.E., a non-

Indian, in violation of Title 18, United States Code, Sections 13, 1152, and MCL

257.625(5)(b).

                             COUNT THREE
 Operating a Motor Vehicle while Intoxicated Causing a Serious Impairment
                            of a Body Function
                (18 U.S.C. § 13, 1152, & MCL 257.625(5))

      On or about December 19, 2018, on the Isabella Reservation within Indian

country in the Northern Division of the Eastern District of Michigan, defendant,

Brian Michael Wemigwans, an Indian, did knowingly and unlawfully operate a

vehicle upon a highway, Broadway Road, while under the influence of alcohol,

THC, fentanyl, and diazepam, and having an alcohol content of 0.08 grams or
 Case 1:19-cr-20435-TLL-PTM ECF No. 1 filed 06/26/19             PageID.10   Page 3 of 5



more per 100 milliliters of blood, and his ability to operate that vehicle was visibly

impaired due to the consumption of alcohol, THC, fentanyl, and diazepam, and by

the operation of that vehicle caused a serious impairment of a body function to

T.E., a non-Indian, in violation of Title 18, United States Code, Sections 13, 1152,

and MCL 257.625(5).

                          FORFEITURE ALLEGATION

      Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides notice to

the defendant of its intention to seek forfeiture of all proceeds, direct or indirect, or

property traceable thereto, all property that facilitated the commission of the

violations alleged, or property traceable thereto, and all property involved in, or

property traceable thereto, of the violations set for in this.

      Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;
 Case 1:19-cr-20435-TLL-PTM ECF No. 1 filed 06/26/19        PageID.11    Page 4 of 5



the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).



Dated: June 26, 2019                          THIS IS A TRUE BILL

                                              s/Grand Jury Foreperson
MATTHEW SCHNEIDER                             GRAND JURY FOREPERSON
United States Attorney

s/Roy R. Kranz                                s/Anthony P. Vance
ROY R. KRANZ                                  ANTHONY P. VANCE
Assistant U.S. Attorney                       Assistant U.S. Attorney
101 First Street, Suite 200                   Chief, Branch Offices
Bay City, Michigan 48708-5747
(989) 895-5712
roy.kranz@usdoj.gov
P56903
Case
   Case
     1:19-cr-20435-TLL-PTM
         1:19-cr-20435-TLL-PTM
                            *SEALED*
                                ECF No.
                                     ECF1 No.
                                           filed106/26/19
                                                   filed 06/26/19
                                                             PageID.12
                                                                   PageID.4
                                                                        Page 5
                                                                             Page
                                                                               of 5 4 of
                                         4
